United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 24, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10868
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

NOE BECERRA, JR., also known as Noe Becerra,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:06-CR-26-ALL
                       --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Noe Becerra, Jr., appeals the sentence imposed following his

guilty-plea conviction of possessing with the intent to

distribute marijuana.   He argues that he accepted responsibility

for his offense and challenges the district court’s decision to

deny him a three-point downward adjustment in his base offense

level pursuant to U.S.S.G. § 3E1.1(a) and (b).

     Becerra failed to truthfully admit all of the conduct

comprising his offense of conviction when he refused to reveal

the source of the marijuana he possessed.   See United States v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10868
                                -2-

Tellez, 882 F.2d 141, 143 (5th Cir. 1989).   In addition, Becerra

acted in a manner inconsistent with an acceptance of

responsibility by refusing to discuss his offense or relevant

conduct with the probation officer who prepared his presentence

report.   See United States v. Nevarez-Arreola, 885 F.2d 243, 245-

46 (5th Cir. 1989).   The district court’s decision to deny the

adjustment was not without foundation.    See United States v.

Hooten, 933 F.2d 293, 297-98 (5th Cir. 1991).   The judgment of

the district court is AFFIRMED.